   Case 2:20-cv-02927-CBM-AS Document 9-2 Filed 03/30/20 Page 1 of 2 Page ID #:44




     1
         Ronda Baldwin-Kennedy, Esq. (SB #302813)
     2   Jerome A Clay, Esq. (327175)
         Law Office of Ronda Baldwin-Kennedy
     3   5627 Kanan Rd. #614
         Agoura Hills, CA 91301
     4   Ph: (951) 268-8977
     5   Fax: (702) 974-0147
         Email: ronda@lorbk.com
     6
         Attorney for: Plaintiff Donald McDougall
     7
     8
                                  UNITED STATES DISTRICT COURT FOR THE
     9
                                 CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
    10
    11
        Donald McDougall an Individual;                           CASE NO. 2:20 CV-02927 CBM (ASX)
1111111111111111111111111111111111111111111111
    12 Plaintiff,
    13   v.                                                       DECLARATION OF DONALD
                                                                  MCDOUGALL
    14   COUNTY OF VENTURA CALIFORNIA,                            IN SUPPORT OF PLAINTIFF’S
         Does 1-20 and Does 1-20                                  MOTION FOR TEMPORARY
    15                                                            RESTRAINING ORDER

    16                    Defendant.

    17
    18
    19                             DECLARATION OF DONALD MCDOUGALL

    20   I, Donald McDougall, declare as follow:

    21         1. I am a plaintiff in the above referenced matter. I have firsthand and personal knowledge of

    22            the facts set forth in this declaration and if called to testify regarding them, I could and would
    23
                  do so competently and under oath.
    24
          2.      I purchased a handgun from Camarillo Gun store on or about March 9th 2020.                   The
    25
          background check and 10 day waiting period have not yet been provided. After that I have thirty
    26
    27    (30) days to pick my handgun up. I cannot have the background check processed, so I cannot begin
                                                              1
    28
         PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
Case 2:20-cv-02927-CBM-AS Document 9-2 Filed 03/30/20 Page 2 of 2 Page ID #:45



     my waiting period. With the gun store closing I have not been able to begin the process to pick my
 1
 2   gun up.

 3     3. Since the gun stores have closed I have not been able to buy ammunition for my firearms, or
 4          purchase new firearms.
 5
       4. The Executive Order N-33-20 and the Ventura County Stay Well at Home Order, the Orders
 6
            prohibit Ventura County Residents from traveling outside the county.
 7
 8     5.   I am familiar with firearms and the federal and state laws that regulate gun sales in

 9          California.
10     6. If gun stores are not allowed to open I and others in Ventura will suffer irreparable harm.
11
            I declare under penalty of perjury under the laws of the United States and the State of
12
            California that the foregoing is true and correct, and that this declaration was executed on
13
            this 30th day of March, 2020, at Ventura, California
14
15
16
17
                                                 Donald McDougall
18
19
20
21
22
23
24
25
26
27
                                                      2
28
     PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
